MEMORANDUM **
Appellant Jesus Rios-Calleros appeals his 121-month sentence following a jury trial for possession of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we affirm.
Rios-Calleros contends that the district court erred by declining to grant a two-level downward adjustment under U.S.S.G. § 3B1.2(b) for being a “minor participant.” The record indicates that the district court recognized its authority to grant the adjustment, but determined that Rios-Calleros was not a minor participant. Because there was sufficient evidence to support this finding, the district court did not clearly err in denying the downward adjustment. See United States v. Murillo, 255 F.3d 1169, 1179 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.